Name: 2014/370/EU: Council Decision of 16 June 2014 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Bank Ã entrali ta' Malta/Central Bank of Malta
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  monetary relations;  Europe;  management;  monetary economics
 Date Published: 2014-06-20

 20.6.2014 EN Official Journal of the European Union L 180/15 COUNCIL DECISION of 16 June 2014 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Bank Ã entrali ta' Malta/Central Bank of Malta (2014/370/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol (No 4) on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2014/20 of the European Central Bank of 17 April 2014 to the Council of the European Union on the external auditors of the Central Bank of Malta (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Bank Ã entrali ta' Malta/Central Bank of Malta expired after the audit for the financial year 2013. It is therefore necessary to appoint external auditors from the financial year 2014. (3) The Bank Ã entrali ta' Malta/Central Bank of Malta has selected PricewaterhouseCoopers as its external auditors for the financial years 2014 to 2018. (4) The Governing Council of the ECB has recommended that PricewaterhouseCoopers be appointed as the external auditors of the Bank Ã entrali ta' Malta/Central Bank of Malta for the financial years 2014 to 2018. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Council Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(15) of Decision 1999/70/EC is replaced by the following: 15. PricewaterhouseCoopers are hereby approved as the external auditors of the Bank Ã entrali ta' Malta/Central Bank of Malta for the financial years 2014 to 2018. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Luxembourg, 16 June 2014. For the Council The President G. KARASMANIS (1) OJ C 122, 25.4.2014, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).